DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on October 19, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 9, 10, 12, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fong (PG Pub. No. 2008/0127163 A1), and further in view of Archak (PG Pub. No. 2016/0232169 A1).
Regarding Claim 1, Fong discloses a system comprising:
one or more processors (see Fong, Fig. 7, for processor 882); and
a memory storing instructions (see Fong, Fig. 7, for memory volatile and nonvolatile memory 884) that, when executed by the one or more processors, cause the system to perform:
receiving a request to access data in a first representation corresponding to a first language (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736));
determining that the first representation is unavailable (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736));
extracting a second representation of the data corresponding to a second language from a key-value datastore (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736));
converting the second representation to the first representation (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736));
storing the first representation (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736));
receiving a modification to the first representation or the second representation (see Fong, paragraph [0005], where the program includes logic configured to receive an updated version of the computer program; other embodiments include logic configured to retrieve the first version of the computer program and logic configured to translate the updated version of the computer program from a proprietary format to the universal format); and
synchronizing the modification with other representations of the data object, including the second representation or the first representation (see Fong, paragraph [0005], where the program includes logic configured to receive an updated version of the computer program; other embodiments include logic configured to retrieve the first version of the computer program and logic configured to translate the updated version of the computer program from a proprietary format to the universal format).
Fong does not disclose storing data in a key-value store.  Archak discloses storing data in a key-value store (see Archak, paragraph [0003], where the present invention relates to key-value storage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Fong with Archak for the benefit of multi-tier caching (see Archak, Abstract).
Regarding Claim 3, Fong in view of Archak discloses the system of Claim 1, wherein the determining that the first representation is unavailable in the key-value datastore comprises accessing different language delegates that store mappings of the data between two different representations (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736)).
Regarding Claim 5, Fong in view of Archak discloses the system of Claim 1, wherein the instructions further cause the one or more processors to perform:
receiving concurrent modifications to the first representation or the second representation (see Fong, paragraph [0005], where the program includes logic configured to receive an updated version of the computer program; other embodiments include logic configured to retrieve the first version of the computer program and logic configured to translate the updated version of the computer program from a proprietary format to the universal format; see also paragraph [0033], where master document 608 can then be updated according to the revisions. Additionally, any other translated copies of the master document 608 can also be updated according to the new revisions); and
synchronizing the concurrent modifications with other representations of the data, including the second representation or the first representation (see Fong, paragraph [0005], where the program includes logic configured to receive an updated version of the computer program; other embodiments include logic configured to retrieve the first version of the computer program and logic configured to translate the updated version of the computer program from a proprietary format to the universal format; see also paragraph [0033], where master document 608 can then be updated according to the revisions. Additionally, any other translated copies of the master document 608 can also be updated according to the new revisions).
Regarding Claim 9, Fong in view of Archak discloses the system of Claim 1, wherein the converting of the second representation to the first representation comprises converting the second representation to an intermediate representation using a first language delegate that has or accesses first conversion logic and converting the intermediate representation to the first representation using a second language delegate that has or accesses second conversion logic (see Fong, paragraph [0033], where a master document 608 can be created in a universal format for translating to any of a plurality of programming languages).
Regarding Claim 10, Fong in view of Archak discloses the system of Claim 9, wherein the first conversion logic is unique to the first language delegate and inaccessible by other language delegates (see Fong, paragraph [0005], where the program includes logic configured to receive an updated version of the computer program; other embodiments include logic configured to retrieve the first version of the computer program and logic configured to translate the updated version of the computer program from a proprietary format to the universal format; see also paragraph [0033], where master document 608 can then be updated according to the revisions. Additionally, any other translated copies of the master document 608 can also be updated according to the new revisions).
Regarding Claim 12, Fong discloses a computer-implemented method, comprising:
receiving a request to access data in a first representation corresponding to a first language (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736));
determining that the first representation is unavailable (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736));
extracting a second representation of the data corresponding to a second language from a key-value datastore (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736));
converting the second representation to the first representation (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736));
storing the first representation (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736));
receiving a modification to the first representation or the second representation (see Fong, paragraph [0005], where the program includes logic configured to receive an updated version of the computer program; other embodiments include logic configured to retrieve the first version of the computer program and logic configured to translate the updated version of the computer program from a proprietary format to the universal format); and
synchronizing the modification with other representations of the data object, including the second representation or the first representation (see Fong, paragraph [0005], where the program includes logic configured to receive an updated version of the computer program; other embodiments include logic configured to retrieve the first version of the computer program and logic configured to translate the updated version of the computer program from a proprietary format to the universal format).
Fong does not disclose storing data in a key-value store.  Archak discloses storing data in a key-value store (see Archak, paragraph [0003], where the present invention relates to key-value storage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Fong with Archak for the benefit of multi-tier caching (see Archak, Abstract).
Regarding Claim 14, Fong in view of Archak discloses the computer-implemented method of Claim 12, wherein the determining that the first representation is unavailable in the key-value datastore comprises accessing different language delegates that store mappings of the data between two different representations (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736)).
Regarding Claim 16, Fong in view of Archak discloses the computer-implemented method of Claim 12, further comprising:
receiving concurrent modifications to the first representation or the second representation (see Fong, paragraph [0005], where the program includes logic configured to receive an updated version of the computer program; other embodiments include logic configured to retrieve the first version of the computer program and logic configured to translate the updated version of the computer program from a proprietary format to the universal format; see also paragraph [0033], where master document 608 can then be updated according to the revisions. Additionally, any other translated copies of the master document 608 can also be updated according to the new revisions); and
synchronizing the concurrent modifications with other representations of the data, including the second representation or the first representation (see Fong, paragraph [0005], where the program includes logic configured to receive an updated version of the computer program; other embodiments include logic configured to retrieve the first version of the computer program and logic configured to translate the updated version of the computer program from a proprietary format to the universal format; see also paragraph [0033], where master document 608 can then be updated according to the revisions. Additionally, any other translated copies of the master document 608 can also be updated according to the new revisions).
Regarding Claim 18, Fong in view of Archak discloses the computer-implemented method of Claim 12, wherein the converting of the second representation to the first representation comprises converting the second representation to an intermediate representation using a first language delegate that has or accesses first conversion logic and converting the intermediate representation to the first representation using a second language delegate that has or accesses second conversion logic (see Fong, paragraph [0033], where a master document 608 can be created in a universal format for translating to any of a plurality of programming languages).
Regarding Claim 19, Fong in view of Archak discloses the computer-implemented method of Claim 18, wherein the first conversion logic is unique to the first language delegate and inaccessible by other language delegates (see Fong, paragraph [0005], where the program includes logic configured to receive an updated version of the computer program; other embodiments include logic configured to retrieve the first version of the computer program and logic configured to translate the updated version of the computer program from a proprietary format to the universal format; see also paragraph [0033], where master document 608 can then be updated according to the revisions. Additionally, any other translated copies of the master document 608 can also be updated according to the new revisions).
Regarding Claim 20, Fong discloses a non-transitory computer readable medium comprising instructions that, when executed, cause one or more processors of a computing system to perform:
receiving a request to access data in a first representation corresponding to a first language (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736));
determining that the first representation is unavailable (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736));
extracting a second representation of the data corresponding to a second language from a key-value datastore (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736));
converting the second representation to the first representation (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736));
storing the first representation (see Fong, paragraph [0066], where a determination is made as to whether the requested program is stored in the requested format (block 1732). If the program is stored in the requested format, the flowchart can access the stored copy of the requested program (block 1738). If, however, the requested program is not stored in the requested format, the master document 608 (which can be written in a universal format) can be converted to the requested programming language (block 1734). Next, the newly created version of the program can then be stored (block 1736));
receiving a modification to the first representation or the second representation (see Fong, paragraph [0005], where the program includes logic configured to receive an updated version of the computer program; other embodiments include logic configured to retrieve the first version of the computer program and logic configured to translate the updated version of the computer program from a proprietary format to the universal format); and
synchronizing the modification with other representations of the data object, including the second representation or the first representation (see Fong, paragraph [0005], where the program includes logic configured to receive an updated version of the computer program; other embodiments include logic configured to retrieve the first version of the computer program and logic configured to translate the updated version of the computer program from a proprietary format to the universal format).
Fong does not disclose storing data in a key-value store.  Archak discloses storing data in a key-value store (see Archak, paragraph [0003], where the present invention relates to key-value storage).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Fong with Archak for the benefit of multi-tier caching (see Archak, Abstract).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fong and Archak as applied to Claims 1, 3, 5, 9, 10, 12, 14, 16, and 18-20 above, and further in view of Kozina (PG Pub. No. 2014/0114907 A1).
Regarding Claim 2, Fong in view of Archak discloses the system of Claim 1, wherein:
Fong does not disclose:
receiving an indication that the first representation or the second representation has been deleted; and
deleting other representations of the data, including the second representation or the first representation.
Kozina discloses:
receiving an indication that the first representation or the second representation has been deleted (see Kozina, paragraph [0058], where a user can delete a data element that includes links to one or more associated objects. The system can remove the primary and/or secondary links to associated objects associated with the deleted data. When the data for a primary link is deleted, the system can remove the primary and secondary links to an associated object that is associated with a data element, and the system can delete the associated object); and
deleting other representations of the data, including the second representation or the first representation (see Kozina, paragraph [0058], where a user can delete a data element that includes links to one or more associated objects. The system can remove the primary and/or secondary links to associated objects associated with the deleted data. When the data for a primary link is deleted, the system can remove the primary and secondary links to an associated object that is associated with a data element, and the system can delete the associated object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Fong with Kozina for the benefit of tracing data lineage (see Kozina, Abstract).
Regarding Claim 13, Fong in view of Archak discloses the computer-implemented method of Claim 12, wherein:
Fong does not disclose:
receiving an indication that the first representation or the second representation has been deleted; and
deleting other representations of the data, including the second representation or the first representation.
Kozina discloses:
receiving an indication that the first representation or the second representation has been deleted (see Kozina, paragraph [0058], where a user can delete a data element that includes links to one or more associated objects. The system can remove the primary and/or secondary links to associated objects associated with the deleted data. When the data for a primary link is deleted, the system can remove the primary and secondary links to an associated object that is associated with a data element, and the system can delete the associated object); and
deleting other representations of the data, including the second representation or the first representation (see Kozina, paragraph [0058], where a user can delete a data element that includes links to one or more associated objects. The system can remove the primary and/or secondary links to associated objects associated with the deleted data. When the data for a primary link is deleted, the system can remove the primary and secondary links to an associated object that is associated with a data element, and the system can delete the associated object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Fong with Kozina for the benefit of tracing data lineage (see Kozina, Abstract).
Claims 4, 6-8, 11, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fong and Archak as applied to Claims 1, 3, 5, 9, 10, 12, 14, 16, and 18-20 above, and further in view of Conway (PG Pub. No. 2003/0014556 A1).
Regarding Claim 4, Fong in view of Archak discloses the system of Claim 1, wherein:
Fong does not disclose wherein the synchronization comprises transmitting calls to different language delegates which store mappings of the data between two different representations.  Conway discloses wherein the synchronization comprises transmitting calls to different language delegates which store mappings of the data between two different representations (see Conway, paragraph [0026], where general-purpose mappings have been defined from COBRA IDL and Java).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Fong with Conway for the benefit of invoking an object defined in a first notation to invoke an object defined in a second notation (see Conway, Abstract).
Regarding Claim 6, Fong in view of Archak discloses the system of Claim 1, wherein the storing of the first representation in the key-value store comprises:
Fong does not disclose adding a mapping between the first representation and the second representation in a corresponding language delegate, wherein the mapping indicates a conversion of the data between the first language and the second language.  Conway discloses adding a mapping between the first representation and the second representation in a corresponding language delegate, wherein the mapping indicates a conversion of the data between the first language and the second language (see Conway, paragraph [0026], where general-purpose mappings have been defined from COBRA IDL and Java).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Fong with Conway for the benefit of invoking an object defined in a first notation to invoke an object defined in a second notation (see Conway, Abstract).
Regarding Claim 7, Fong in view of Archak discloses the system of Claim 1, wherein:
Fong does not disclose the first representation and the second representation comprise objects.  Conway discloses the first representation and the second representation comprise objects (see Conway, paragraph [0097], where a CORBA-EJB wrapper is a CORBA object (implemented in Java) that delegates to an EJB [Enterprise Java Bean]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Fong with Conway for the benefit of invoking an object defined in a first notation to invoke an object defined in a second notation (see Conway, Abstract).
Regarding Claim 8, Fong in view of Archak discloses the system of Claim 1, wherein:
Fong does not disclose the converting of the second representation to the first representation comprises wrapping the second representation with a wrapper.  Conway discloses the converting of the second representation to the first representation comprises wrapping the second representation with a wrapper (see Conway, paragraph [0097], where a CORBA-EJB wrapper is a CORBA object (implemented in Java) that delegates to an EJB [Enterprise Java Bean]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Fong with Conway for the benefit of invoking an object defined in a first notation to invoke an object defined in a second notation (see Conway, Abstract).
Regarding Claim 11, Fong in view of Archak discloses the system of Claim 9, wherein:
Fong does not disclose the converting of the second representation to the intermediate representation is in response to determining that a direct conversion from the second representation to the first representation is unavailable.  The combination of Fong and Archak discloses the converting of the second representation to the intermediate representation (see Fong, paragraph [0005], where the program includes logic configured to receive an updated version of the computer program; other embodiments include logic configured to retrieve the first version of the computer program and logic configured to translate the updated version of the computer program from a proprietary format to the universal format) is in response to determining that a direct conversion from the second representation to the first representation is unavailable (see Conway, paragraph [0007], where most java data types support null values, where as most COBRA IDL types do not; as a result, data types that might otherwise map to one another cannot do so absent some method of handling null values at run-time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Fong with Conway for the benefit of invoking an object defined in a first notation to invoke an object defined in a second notation (see Conway, Abstract).
Regarding Claim 15, Fong in view of Archak discloses the computer-implemented method of Claim 12, wherein:
Fong does not disclose wherein the synchronization comprises transmitting calls to different language delegates which store mappings of the data between two different representations.  Conway discloses wherein the synchronization comprises transmitting calls to different language delegates which store mappings of the data between two different representations (see Conway, paragraph [0026], where general-purpose mappings have been defined from COBRA IDL and Java).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Fong with Conway for the benefit of invoking an object defined in a first notation to invoke an object defined in a second notation (see Conway, Abstract).
Regarding Claim 17, Fong in view of Archak discloses the computer-implemented method of Claim 12, wherein:
Fong does not disclose adding a mapping between the first representation and the second representation in a corresponding language delegate, wherein the mapping indicates a conversion of the data between the first language and the second language.  Conway discloses adding a mapping between the first representation and the second representation in a corresponding language delegate, wherein the mapping indicates a conversion of the data between the first language and the second language (see Conway, paragraph [0026], where general-purpose mappings have been defined from COBRA IDL and Java).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Fong with Conway for the benefit of invoking an object defined in a first notation to invoke an object defined in a second notation (see Conway, Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161            



















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161